      Case 4:20-cv-00555-DCB Document 27 Filed 05/06/21 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                                FOR THE DISTRICT OF ARIZONA
 6
 7   Center for Biological Diversity, et al.,           No. CV-20-00555-TUC-DCB
 8                  Plaintiffs,                         ORDER
 9   v.
10   United States Environmental Protection
     Agency, et al.,
11
                    Defendants.
12
13          Pursuant to the Notice of Errata to correct sequential numbering of the paragraphs
14   contained in the Amended Complaint (Doc. 25),
15          IT IS ORDERED that the Clerk of the Court shall file the corrected Amended
16   Complaint (Doc. 26-1) and attached exhibits (Docs. 26-2 through 26-5) into the record and
17   reflect in the docket entry for the Amended Complaint (Doc. 25) that it has been corrected,
18   including the document number of the corrected Amended Complaint (Doc. 28).
19          IT IS FURTHER ORDERED that the filing date of the corrected Amended
20   Complaint shall be the original date of its filing: May 3, 2021.
21          IT IS FURHER ORDERED that all future references to the Amended Complaint
22   shall be to the corrected Amended Complaint (Doc. 28).
23          Dated this 6th day of May, 2021.
24
25
26
27
28
